         Case 2:09-cr-00680-DAK Document 269 Filed 07/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,

                        Plaintiff,                          MEMORANDUM DECISION
                                                                AND ORDER
v.
                                                             Case No. 2:09-cr-00680-DAK
MARK A. DUBARRY,
                                                                Judge Dale A. Kimball
                        Defendant.


       This matter is before the court on Defendant’s Motion for Home Confinement. In 2009,

Defendant pleaded guilty to one count of Robbery in violation of 18 U.S.C. § 1951(a) and one

count of Using or Carrying a Firearm During a Crime of Violence in violation of 18 U.S.C. §

924(c). In January 2010, this court sentenced Defendant to 180 months imprisonment and 60

months of supervised release. Defendant now requests that the court release him to serve the

remainder of his sentence in home confinement because he is fifty-three years old and suffers

from hypertension, which puts him at a greater risk of severe complications if he were to contract

COVID-19.

                                          DISCUSSION

       18 U.S.C. § 3582(c) permits a court to reduce a defendant’s term of imprisonment

pursuant to a motion seeking such relief. “Prior to the enactment of the First Step Act, only the

[Federal Bureau of Prisons] could” file a motion for compassionate release or sentence

modification under 18 U.S.C. § 3582(c)(1)(A). United States v. Willis, 382 F. Supp. 3d 1185,

1187 (D.N.M. 2019). The First Step Act, however, modified 18 U.S.C. § 3582(c) to allow a

defendant federal prisoner to file the motion with the court him or herself. Id. Nevertheless,

before a defendant can file a motion, it is required that the defendant “has fully exhausted all
         Case 2:09-cr-00680-DAK Document 269 Filed 07/07/20 Page 2 of 3



administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). If that requirement is

satisfied, a court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction.” Id.

       In this case, Defendant seeks to be released to home confinement because of his age and

the fact that he suffers from hypertension. Defendant cites no legal authority upon which his

motion is based. The court will therefore construe his request as a motion for compassionate

release pursuant to § 3582.

       As stated above, § 3582 imposes certain exhaustion requirements before a defendant can

file a motion for compassionate release. Here, Defendant makes no mention regarding the

administrative exhaustion requirements, let alone whether he has taken the necessary steps to

abide by them. Accordingly, the court denies Defendant’s motion as insufficient and untimely.

And, to the extent that the exhaustion of administrative remedies must occur before this court has

jurisdiction, the court dismisses Defendant’s motion for lack of jurisdiction.

       As for Defendant’s specific request to be released to home confinement, “the court lacks

any authority to order that [Defendant] serve the remainder of [his] sentence . . . by home

confinement.” United States v. Machuca-Quiintana, No. 12-10085-JTM, 2020 WL 3047596, at

*5 (D. Kan. June 8, 2020) (unpublished). While the Coronavirus Aid, Relief, and Economic

Security Act grants broader discretion to the Director of the Bureau of Prisons to utilize home

confinement, it does not grant this court authority or jurisdiction to do the same. United States v.

Carter, No. CR 12-20066-38-KHV, 2020 WL 2523294, at *2 (D. Kan. May 18, 2020)

(unpublished). This is because “[BOP]—not the Court— . . . decides whether home detention is



                                                 2
        Case 2:09-cr-00680-DAK Document 269 Filed 07/07/20 Page 3 of 3



appropriate.” United States v. Ward, No. CR-13-42-R, 2020 WL 2089826, at *2 (W.D. Okla.

Apr. 30, 2020) (unpublished) (quoting United States v. Boone, No. CR-18-144-R, Doc. 52, p. 3

(W.D. Okla. Nov. 20, 2019)).

                                           CONCLUSION

       Based on the foregoing reasoning, Defendant’s Motion for Home Confinement is hereby

DENIED as insufficient and premature and DISMISSED for lack of jurisdiction.

       Dated this 7th day of July, 2020.

                                             BY THE COURT:


                                             ____________________________________
                                             DALE A. KIMBALL
                                             United States District Judge




                                               3
